Citation Nr: 1436589	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for neurally mediated syncope.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to June 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, a hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the record found that the medical evidence in the record is incomplete.  At the April 2013 hearing, the Veteran testified that he is seen by VA for his neurally mediated syncope every 3 months.  Records of VA treatment for the periods July 2009 to February 2010, September 2010 to September 2011, and September 2012 to the present are not in the record.  As records of ongoing VA treatment are constructively of record and are likely to contain pertinent information, they must be secured.  See 38 C.F.R. § 3.159.  

On January and April 2011 VA examinations, the examiners opined that the cause of the Veteran's syncope could not be determined without resorting to speculation because results of tilt table and Holter monitor studies were not in the record.  The Board's review of the record found June 1991 and September and November 1994 VA treatment records that show the results of such testing.  The opinions offered on January and April 2011 VA examinations were based on an incomplete review of and familiarity with the record and are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand for corrective action is necessary.   

The case is REMANDED for the following:
1. The AOJ must secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for syncope during the periods from July 2009 to February 2010, September 2010 to September 2011, and September 2012 to the present.  

2. The AOJ must ask the Veteran to identify any other sources of information regarding the frequency and severity of his syncopal episodes, specifically including any (and all) private providers of evaluation and/or treatment, and to provide all releases necessary for VA to secure private medical records.  The Veteran may also submit statements from laypersons who observed his syncopal episodes (describing what was observed).    

3. Thereafter, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the current severity of his service-connected neurally mediated syncope.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  Based on review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please describe all symptoms (and related functional impairment) of the Veteran's service-connected neurally mediated syncope, to specifically include (a) the frequency of the episodes and (b) whether they may be characterized as analogous to major or minor seizures.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  
3. The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

